Case 2:20-mi-99999-UNA Document 231-7 Filed 12/23/20 Page 1 of 8




                    Exhibit 6
12/21/2020                 Case 2:20-mi-99999-UNA           Document
                                          Is True the Vote Intimidating     231-7
                                                                        Minority         Filed
                                                                                 Voters From    12/23/20
                                                                                             Going to the Polls? Page   2 of 8
                                                                                                                 - ABC News




             Is True the Vote Intimidating Minority                                                        Top Stories

             Voters From Going to the Polls?                                                               House passes COVID-19 relief
                                                                                                           bill, measure now heads to
             Poll-watching organization volunteers have been accused of being aggressive.                  Senate
                                                                                                           2 hours ago
             By DAN HARRIS and MELIA PATRIA
             November 1, 2012, 12:27 PM • 13 min read                                                      Congress reaches deal on $900B
                                                                                                           COVID-19 relief package
                                                                                                           Dec 21, 6:21 AM


                                                                                                           Vatican: OK to get virus vaccines
                                                                                                           using abortion cell lines
                                                                                                           Dec 21, 2:29 PM


                                                                                                           Trump entertains desperate
                                                                                                           schemes to overturn election
                                                                                                           Dec 21, 3:54 PM


                                                                                                           Former President Barack Obama
                                                                                                           shares family quarantine details
                                                                                                           Dec 19, 9:21 AM




                0:00


               'True the Vote' Volunteers Intimidating Voters?
               Grassroots organization believes voter fraud is a sweeping national epidemic, but is it?


             Nov. 2, 2012 — -- Teresa Sharp, a homemaker and grandmother, has lived in
             Hamilton County, Ohio, for nearly 30 years. A former poll worker and a
             Democrat, she says she has voted in every election since she was 18.

             "Voting to me is, like, sacred, like my children," she said. "It lets me at least
             have an opinion about how I want to live in America."

                                                              ADVERTISEMENT




                                                                                                               ABC News Live




https://abcnews.go.com/Politics/true-vote-intimidating-minority-voters-polls/story?id=17618823                                                 1/8
12/21/2020               Case 2:20-mi-99999-UNA           Document
                                        Is True the Vote Intimidating     231-7
                                                                      Minority         Filed
                                                                               Voters From    12/23/20
                                                                                           Going to the Polls? Page   3 of 8
                                                                                                               - ABC News

             Sharp is keenly aware that her vote counts. Hamilton County, which
             includes Cincinnati, is hotly contested in a swing state that could decide
             this extraordinarily close presidential race. So naturally, Sharp was
             surprised when she received a letter in the mail that said, "You are hereby
             notiﬁed that your right to vote has been challenged by a qualiﬁed elector                   24/7 coverage of breaking news and live events
             under RC 3503.243505.19."

             "Nobody's ever challenged me, especially my right to vote," Sharp said. "I'm
             confused. I'm concerned and pretty darn mad."

             Her husband, Herbert, her sons, Christopher and Herbert Jr., her
             daughters, Aseneth and Eleanor, and her elderly aunt, all residents at the
             same family home in Hamilton County, also received a similar letter.

             "I thought to myself that there's somebody out here trying to scare people
             into not voting," she said.

             The letter came from the county board of elections, and was prompted by
             an oﬃcial challenge submitted by a member of The Ohio Voter Integrity
             Project, a local aﬃliate of a grassroots organization called True the Vote.
             The organization believes that voter fraud is a sweeping national epidemic
             and has enlisted and trained an army of citizen volunteers to challenge
             voters in the name of what they call "voter integrity."

             Their promotional and recruitment videos talk about "willful, fraudulent
             behavior," and, "people voting who are not who they said they were." They
             said they address the important need to keep elections free and fair for all
             citizens.

             The goals sound admirable, and even patriotic, but Sharp and other
             Democrats say True the Vote is less about voter integrity than voter
             suppression, and is speciﬁcally meant to intimidate minorities, low-income
             people and students who might vote for President Obama.

             "I was like, 'Whoa, why are they targeting my family? What did we do?'" said
             Sharp.



             While it is legal in 46 states for any citizen to challenge another citizen's
             right to vote, election oﬃcials said, it very rarely happens.

             But this election cycle, the challenge against Sharp was among 1,077 citizen
             challenges received by the Hamilton County Board of Elections alone. The
             challenge against Sharp incorrectly cited her property as a vacant lot, but
             after a hearing Hamilton County election oﬃcials threw it out.

             Attempts to reach Marlene Kocher, the member of the local Integrity
             Project who challenged Sharp, were not successful. Other True the Vote
             volunteers declined to speak with us on camera.

             However, True the Vote founder Catherine Engelbrecht, who travels the
             country speaking about voter fraud, agreed to speak with "Nightline" in her
             ﬁrst national television interview. Engelbrecht denied the allegations that
             her organization was attempting to intimidate voters from the polls.
https://abcnews.go.com/Politics/true-vote-intimidating-minority-voters-polls/story?id=17618823                                                            2/8
12/21/2020                Case 2:20-mi-99999-UNA           Document
                                         Is True the Vote Intimidating     231-7
                                                                       Minority         Filed
                                                                                Voters From    12/23/20
                                                                                            Going to the Polls? Page   4 of 8
                                                                                                                - ABC News

             "Our goal really is to encourage citizens to get involved in the process," she
             said. "It has been a continued shock and disappointment, frankly, to hear
             these allegations that continue to be leveled at us. It's unfortunate that
             there are those that have tried to take this and twist it into something that
             it's not."

             Engelbrecht started True the Vote three years ago after serving as a poll
             watcher in Houston, where she said she witnessed things that disturbed
             her.

             "All the way through to what can only be called voter fraud," she said. "We
             saw people who would come in with multiple registrations. We saw people
             who would come in and want to vote but their name had already been
             signed in the poll book. We recognized there's something not quite right."

             Engelbrecht said that voter fraud can have a major impact on the outcome
             of an election.

             "There have been many elections in the not-too-distant past that have been
             within such a tight margin that it really makes it very clear: Every vote
             counts," she said. "So you really begin to ask yourself, 'How much fraud's
             OK?'

             "If there's a way to improve the process, and if there's a way for citizens to
             serve in the process and be a part of that contribution, then that's what we
             need to do," she added.

             To stamp out voter fraud, True the Vote launched "integrity projects" all
             over the country by recruiting volunteers to start their own independent
             local chapters. True the Vote provides the groups with proprietary software
             to vet voter registrations, looking for inaccuracies that might be
             challengeable. Engelbrecht said the software compares the voter roll
             against the Social Security death index, property tax records and other
             public records.

             "True the Vote is not turning in challenges," she said. "Citizen groups and
             private citizens across the country are using our software. ... The role, then,
             of a citizen volunteer is to look through. If you ﬁnd anything, ﬂag it and
             turn it over to the county oﬃcials."

             Engelbrecht insisted that the organization is all about cleaning up voter
             rolls and denied that there is any political agenda behind the challenges.

             "We do not attach party to anything that we do inside of the research," she
             said.

             Teresa Sharp disagreed that challenging voters like her helped to keep
             elections fair.

             "Right," she said. "Just the poor black neighborhoods. right? Everybody else
             is clean… So we're the dirty ones, we're the fraudulent folks."

             While she agreed the challenge did not intimidate her, she expressed
             concern for others who might be challenged and not understand what it
https://abcnews.go.com/Politics/true-vote-intimidating-minority-voters-polls/story?id=17618823                                  3/8
12/21/2020             Case 2:20-mi-99999-UNA           Document
                                      Is True the Vote Intimidating     231-7
                                                                    Minority         Filed
                                                                             Voters From    12/23/20
                                                                                         Going to the Polls? Page   5 of 8
                                                                                                             - ABC News

             meant.

             Election oﬃcials in Hamilton County agreed that the challenge against
             Sharp was ill-placed and that the challenger was clearly wrong in her
             research asserting Sharp's home was a vacant lot.

             Alex Trianﬁlou, the Republican chair of the Hamilton County Board of
             Elections, said the local Integrity Project is doing a public service.

             "They're reviewing the county and making sure our voter registration roles
             are accurate, and we think that's an important public service," he said.

             Timothy Burke, the chairman of the Hamilton County Board of Elections
             and a Democrat, acknowledged that some of the challenges brought to the
             oﬃce correctly identiﬁed places where, say, a trailer park no longer existed.
             But others, he said, targeted college students who didn't list their dorm
             room or people who were mobile or lived in low-income areas -- and the
             majority of challenges were thrown out.

             "Voter fraud has just not historically been a problem here in Hamilton
             County," Burke said. "I just think it's a smoke screen for their real eﬀort, and
             that is to intimidate and prevent Democrats, and especially African-
             American Democrats, from voting."

             Burke sees the challenges in context of what he said is a greater eﬀort in
             Ohio to make voting more diﬃcult, citing legislative moves to limit early
             voting days and pointing out billboards that went up in minority
             neighborhoods in several Ohio cities that said, "Voter Fraud is a Felony,"
             with warnings of stiﬀ ﬁnes and jail time.

             "They're there for one purpose and that's to scare voters," he said. "There is
             a real concern that some voters have been confused, some voters have been
             intimidated, and the possibility that they might not show up because of it is
             a real shame."

             Sharp also pointed out the billboards, and brought "Nightline" to one near
             her home.

             "It makes me think back in the '20s and '30s and '40s when everything was
             segregated," she said, "you know, white people over there, and then black
             folks and everybody over there."

             The billboard company in Cincinnati said the billboards were paid for by an
             anonymous family fund that wished to remain anonymous, and the
             billboards have since come down. "Nightline" found no evidence True the
             Vote was associated with the billboards.

             Engelbrecht adamantly denied that True the Vote targets people based on
             race.

             "Teresa Sharp has nothing to worry about because our citizens go into this
             race-blind, party-blind," she said. "This is literally nothing more than
             citizens doing what is legally allowed, what anyone can do in an eﬀort to
             better our overall process and there is nothing more to it than that."
https://abcnews.go.com/Politics/true-vote-intimidating-minority-voters-polls/story?id=17618823                               4/8
12/21/2020             Case 2:20-mi-99999-UNA           Document
                                      Is True the Vote Intimidating     231-7
                                                                    Minority         Filed
                                                                             Voters From    12/23/20
                                                                                         Going to the Polls? Page   6 of 8
                                                                                                             - ABC News

             Engelbrecht conceded that the group's software program ﬂags addresses
             with a high number of registered voters. When asked if the system was
             biased against people who live in multi-generational homes, she said,
             "That's the way we segment data just because it is an all-volunteer group
             that has only limited time."

             In a video of an online training session for True the Vote volunteers,
             obtained by "Nightline" from an activist, an instructor said, "We have to
             exercise some discretion as we go through this too. You get the wrong
             person at the keyboard with this tool, if they were doing it for the wrong
             reasons they could get everyone in trouble. ... All they have to do is ﬁnd a
             single judge that is sympathetic to their cause and it shuts us down in every
             state. So we have to be really careful about who we talk to and what we
             explain to people about how this thing works."

             The instructor said the tool allows volunteers to vet across state lines,
             processing up to 3,000 voter registrations in 20 hours.

             "If you have a friend that you know well, and you want to get him involved,
             I would just speak in generalities, don't go into real speciﬁcs," he said.
             "Because, like you, we would vet that person. They would sign a non-
             disclosure."

             In response, Engelbrecht said that the remarks were taken out of context
             and were presented during the course of a longer conversation about the
             use of the group's publicly available research.

             In a statement, she said, "True the Vote's research template was designed to
             identify potential inaccuracies in the voter rolls and support challenges or
             concerns by citizens so they may directly participate in the citizen
             challenge process. This important legal process was designed to protect
             voters from fraud and abuse, and relies on citizens to ensure the integrity of
             our voter rolls. Given the enormous value of this work, we, as an
             organization, take reasonable steps to help prevent the misuse of our data
             that supports the noble eﬀorts of well-intended citizens who stand in the
             gap so every American vote is counted."

             Read the full statement HERE

             Engelbrecht insisted True the Vote is nonpartisan, and the volunteer
             training videos on its website do say that.

             But there is evidence to suggest otherwise. Engelbrecht runs a Tea Party
             group in Houston and True the Vote recently donated $5,000 to a
             Republican organization.

             Engelbrecht told "Nightline" the donation was a mistake, and said that her
             Tea Party group and True the Vote are two separate organizations. But True
             the Vote organizes national summits where members have made clear they
             want to see President Obama out of oﬃce.

             "I'm not being over the top here: I fear the Obama gang is setting
             themselves up to steal the elections, if possible," one volunteer leader said.


https://abcnews.go.com/Politics/true-vote-intimidating-minority-voters-polls/story?id=17618823                               5/8
12/21/2020             Case 2:20-mi-99999-UNA           Document
                                      Is True the Vote Intimidating     231-7
                                                                    Minority         Filed
                                                                             Voters From    12/23/20
                                                                                         Going to the Polls? Page   7 of 8
                                                                                                             - ABC News

             But again, Engelbrecht denied that the group had a political agenda.

             "Our agenda is to make sure that the election process is as free and as fair as
             it can be for all American voters," she said. "To the extent that the
             administration is standing in the way of that, I take exception."

             True the Vote has said it is mobilizing one million poll watchers to go to
             voting places across the country. The problem, critics said, is that those
             watchers are mostly white and many of the polling places they target serve
             mostly black or minority voters.

             In 2010, people in Texas complained that poll watchers who were aﬃliated
             with True the Vote were being overly aggressive and intimidating.
             According to Douglas Ray, the senior assistant county attorney for Harris
             County, Texas, the county where Engelbrecht lives, there were several
             complaints of True the Vote volunteers being disruptive to voters.

             Ray said he went to the True the Vote oﬃces and saw push pins on a map
             that he interpreted as the group's intention to target speciﬁc minority
             areas. This year, he said, his oﬃce has already received complaint calls
             about True the Vote volunteers at early voting locations.

             The county attorney's oﬃce directed "Nightline" to an early voting location
             in Houston where there were Caucasian poll watchers in a predominantly
             African-American neighborhood, where citizens have already begun to
             complain.

             Despite all the controversy the group has kicked up, study after study -- by
             the U.S. Department of Justice, investigative journalists and a bipartisan
             commission -- has found voter fraud to be virtually non-existent.

             But Engelbrecht said her group's observations suggested there was "room
             for improvement." At last count, she said, her organization turned in 33
             names to counties, and True the Vote was looking into close to 2,000
             registrations that have almost identical matches. Although those might
             appear to be low numbers in context of the greater population, she said the
             2000 presidential election was decided by 537 votes in Florida.

             But Ray said voter fraud is not a current threat to democracy.

             "I think that she is looking at things and perceiving a problem where a
             problem really doesn't exist," Ray said.

             Whether Engelbrecht is dreaming it up or not, thousands of people agree
             with her and True the Vote volunteers will be showing up at polling places
             across the country this Election Day.

             But Teresa Sharp is not deterred. In fact, she recently voted early in
             Hamilton County without incident.

             "Too many people sacriﬁced their life for me to have that opportunity," she
             said.




https://abcnews.go.com/Politics/true-vote-intimidating-minority-voters-polls/story?id=17618823                               6/8
12/21/2020               Case 2:20-mi-99999-UNA           Document
                                        Is True the Vote Intimidating     231-7
                                                                      Minority         Filed
                                                                               Voters From    12/23/20
                                                                                           Going to the Polls? Page   8 of 8
                                                                                                               - ABC News

             True the Vote Founder Catherine Engelbrecht's full statement to ABC
             News:


             "The remarks you refer to were taken out of context and are presented
             during the course of a longer conversation about the use of our publicly-
             available research. True the Vote's research template was designed to
             identify potential inaccuracies in the voter rolls and support challenges or
             concerns by citizens so they may directly participate in the citizen
             challenge process. This important legal process was designed to protect
             voters from fraud and abuse, and relies on citizens to ensure the integrity of
             our voter rolls. Given the enormous value of this work, we, as an
             organization, take reasonable steps to help prevent the misuse of our data
             that supports the noble eﬀorts of well-intended citizens who stand in the
             gap so every American vote is counted.

             We recognize that maintaining voter rolls can be a highly charged issue, full
             of fodder for false claims of impropriety -- and we want no part of it. The
             data, and our volunteers' work with it, should be treated with utmost
             integrity; at no time being used for partisan or personal purposes."


                      Comments (76)




                             VIDEO         LIVE        SHOWS    2020 ELECTIONS         C O R O N AV I R U S



             Before You Go

             Getting this Treasure is impossible! Prove us wrong
             Hero Wars | Sponsored




             Need to Kill Time On Your Way to Work? Try This RPG Game
             Raid: Shadow Legends | Free Download | Sponsored




             If You Wear Asics, You'll Love This Trick
             Wikibuy | Sponsored




             Tommy Chong: Throw Out Your CBD Now
             Tommy Chong's CBD | Sponsored




             Men's Cotton Velvet Winter Warm Non-slip Shoes
             SweetieCathy | Sponsored




             Famous Economist: How Dollar Crash Will Unfold
             Stansberry Research | Sponsored




             Kobe Bryant's widow slams lawsuit from mom seeking support



             State senator dies from COVID-19 complications



https://abcnews.go.com/Politics/true-vote-intimidating-minority-voters-polls/story?id=17618823                                 7/8
